DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (JP 2010-272248, see also EPO machine generated English translation provided with IDS dated July 9, 2019) and further in view of Kageyama et al. (US PGPub 2015/0037236).
Regarding Claim 1, Kakinuma discloses an electrode material ([0001]) comprising a titanium suboxide carrier, wherein the titanium suboxide carrier is Ti4O7 ([0001], [0023], Fig. 3) and has a specific surface area of 40 m2/m or more ([0018]), which falls within and therefore reads on the instantly claimed range of 10 m2/m or more; and a noble metal supported on the carrier ([0001], [0023], Pt-supported Ti4O7).
Kakinuma further discloses a desire for the titanium suboxide carrier to achieve a high conductivity ([0007]).
However, Kakinuma remains silent regarding the crystal phase of the titanium suboxide carrier and consequently does not disclose wherein such is single-phase Ti4O7.
Kageyama teaches a titanium suboxide material that may be utilized as an electrode material for a fuel cell, and more specifically as a carrier for a catalyst ([0081]). 
4O7 ([0168]-[0169]) having controlled macropores and suitable electron conductivity and handling strength ([0009], [0081]).
It would have been obvious to one of ordinary skill in the art to utilize single-phase Ti4O7, as taught by Kageyuma, as the Ti4O7 of Kakinuma, as such is in a known type of Ti4O7 in the art having controlled macropores and suitable electron conductivity and handling strength, wherein the skilled artisan would have reasonable expectation that such would successfully function as a titanium suboxide carrier in the electrode material of Kakinuma. 
Regarding Claim 2, modified Kakinuma discloses all of the limitations as set forth above. Modified Kakinuma further discloses wherein the noble metal is platinum ([0001], [0023] of Kakinuma, Pt-supported Ti4O7) and has an average primary particle size of 5.5 nm ([0001], [0023]-[0024] of Kakinuma), which falls within and therefore reads on the instantly claimed range of 1 to 20 nm.
Regarding Claim 3, Kakinuma discloses all of the limitations as set forth above. Kakinuma further discloses wherein the noble metal is platinum ([0001], [0023] of Kakinuma, Pt-supported Ti4O7).
Regarding Claim 4, modified Kakinuma discloses all of the limitations as set forth above. Modified Kakinuma further discloses wherein the electrode material is an electrode material of a polymer electrolyte fuel cell ([0030], [0001], [0023] of Kakinuma, Pt-supported Ti4O7).
Regarding Claim 5, modified Kakinuma discloses all of the limitations as set forth above. Modified Kakinuma further discloses a fuel cell comprising an electrode including the electrode material according to Claim 1 above ([0030], [0001], [0023] of Kakinuma, Pt-supported Ti4O7).
Claim 8, modified Kakinuma discloses all of the limitations as set forth above. However, modified Kakinuma remains silent regarding the ECSA (electrochemical surface area) of the electrode material and consequently does not disclose such having an ECSA of 40 m2/g or more. 
The Examiner notes that the instant specification discloses that when an electrode material has a structure in which a single-phase Ti4O7 having a large specific surface area is used as a carrier and a noble metal is supported on the carrier, the electrode material has high conductivity and excellent electrochemical properties ([0010]).
Specifically, the instant specification discloses wherein the electrode material having an ECSA of 40 m2/g or more when the noble metal is platinum, wherein the noble metal has an average primary particle size of 1 to 20 nm and is supported in an amount of 0.01 to 20 parts by weight and when the carrier is a single-phase Ti4O7 having a specific surface area of 10 m2/g or more (Table 1 and [0026], [0029]-[0030], [0032]).
Thus, because modified Kakinuma discloses wherein the electrode material comprises platinum as the noble metal ([0023] of Kakinuma, Pt-supported Ti4O7), wherein the noble metal has an average particle size of 5.5 nm ([0001], [0023]-[0024] of Kakinuma), which falls within the range of 1 to 20 nm, and is supported in an amount of 20 parts by weight ([0023] of Kakinuma, see Pt 20 wt% Supported Ti4O7), which falls within the range of 0.01 to 30 parts by weight, and further discloses wherein carrier is a single-phase Ti4O7 ([0001], [0023], Fig. 3 of Kakinuma, [0168]-[0169] of Kageyama) having a specific surface area of 40 m2/m or more ([0018] of Kakinuma), which falls within the range of 10 m2/m or more, the electrode material 2/g or more, as evidenced by Table 1 and [0026], [0029]-[0030], [0032] of the instant specification. 
Regarding Claim 10, modified Kakinuma discloses all of the limitations as set forth above. Modified Kakinuma further discloses wherein the supported amount of the noble metal is 20 parts by weight in terms of the noble metal element based on the amount of titanium suboxide carrier being 100 parts by weight ([0023] of Kakinuma, see Pt 20 wt% Supported Ti4O7), which falls within and therefore reads on the instantly claimed range of 0.01 to 30 parts by weight.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Kakinuma et al. (JP 2010-272248, see also EPO machine generated English translation provided with IDS dated July 9, 2019) and further in view of Kageyama et al. (US PGPub 2015/0037236), as applied to Claim 1 above, and further in view of Ono (JP 2005-174835, cited on the IDS dated September 29, 2021, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 9, modified Kakinuma discloses all of the limitations as set forth above. Modified Kakinuma discloses wherein a noble metal supported on the titanium suboxide carrier ([0001], [0023] of Kakinuma, Pt-supported Ti4O7).
However, modified Kakinuma remains silent regarding the average primary particle size of the titanium suboxide carrier and consequently does not disclose wherein such is 20 to 200 nm.
Ono teaches an electrode material for use in a fuel cell ([0001]) comprising a carrier and a noble metal supported on its carrier ([0045], [0048]-[0049]). 

It would have been obvious to one of ordinary skill in the art to form the titanium suboxide carrier of modified Kakinuma to have an average primary particle size in the overlapping portion of the range taught by Ono, as such is a known average primary particle size in the art, wherein the skilled artisan would have reasonable expectation that such would successfully form a carrier capable of supporting a noble metal, as desired by modified Kakinuma. 
Response to Arguments
The Examiner acknowledges the Declaration under Rule 1.132 filed August 11, 2021.
Applicant’s arguments filed August 11, 2021, with respect to the rejection(s) of Claims 1-5 under 35 USC 102 have been fully considered and are persuasive, see also the accompanying declaration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kakinuma et al. (JP 2010-272248, see also EPO machine generated English translation provided with IDS dated July 9, 2019) and further in view of Kageyama et al. (US PGPub 2015/0037236).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        
November 22, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 24, 2021